  Case 18-25361         Doc 26     Filed 01/24/19 Entered 01/24/19 12:43:29              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-25361
         MICHELLE WHITE

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/09/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 12/17/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 5.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-25361        Doc 26      Filed 01/24/19 Entered 01/24/19 12:43:29                   Desc Main
                                     Document Page 2 of 4



Receipts:

        Total paid by or on behalf of the debtor                   $0.00
        Less amount refunded to debtor                             $0.00

NET RECEIPTS:                                                                                         $0.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $0.00
    Court Costs                                                          $0.00
    Trustee Expenses & Compensation                                      $0.00
    Other                                                                $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                     $0.00

Attorney fees paid and disclosed by debtor:                 $14.00


Scheduled Creditors:
Creditor                                     Claim         Claim         Claim         Principal       Int.
Name                              Class    Scheduled      Asserted      Allowed          Paid          Paid
AD ASTRA RECOVERY SERVICE      Unsecured           0.00           NA             NA            0.00        0.00
AFNI                           Unsecured      3,993.00            NA             NA            0.00        0.00
AMERICAN ALLIANCE CASUALTY CO Unsecured            0.00           NA             NA            0.00        0.00
ATLAS ACQUISITIONS LLC         Unsecured           0.00           NA             NA            0.00        0.00
BANK OF AMERICA NA             Unsecured           0.00           NA             NA            0.00        0.00
CAPITAL MANAGEMENT SERVICES Unsecured         1,240.00            NA             NA            0.00        0.00
CASCADE CAPITAL                Unsecured           0.00           NA             NA            0.00        0.00
CBCS                           Unsecured           0.00           NA             NA            0.00        0.00
CHASE BANK USA                 Unsecured           0.00           NA             NA            0.00        0.00
CITIBANK SD NA                 Unsecured           0.00           NA             NA            0.00        0.00
CITY OF BURBANK                Unsecured          40.00           NA             NA            0.00        0.00
CITY OF CHICAGO DEPT OF REVENU Unsecured     17,000.00     16,072.25       16,072.25           0.00        0.00
COMMONWEALTH EDISON            Unsecured            NA       2,201.93       2,201.93           0.00        0.00
CREDIT PROTECTION ASSOCIATION Unsecured       1,579.00            NA             NA            0.00        0.00
CREDIT PROTECTION ASSOCIATION Unsecured          622.00           NA             NA            0.00        0.00
ENHANCED RECOVERY CO L         Unsecured         606.00           NA             NA            0.00        0.00
FOREIT PROPERTIES              Unsecured           0.00           NA             NA            0.00        0.00
founders Insurance Company     Unsecured           0.00           NA             NA            0.00        0.00
FRIEND FAMILY HEALTH CENTER    Unsecured      1,194.00            NA             NA            0.00        0.00
GERACI LAW LLC                 Unsecured           0.00           NA             NA            0.00        0.00
IL DEPT OF HUMAN SERVICES      Unsecured      1,627.00       1,007.00       1,007.00           0.00        0.00
ILLINOIS TILE LOANS INC        Unsecured         500.00           NA             NA            0.00        0.00
INTERNAL REVENUE SERVICE       Unsecured           1.00           NA             NA            0.00        0.00
JEFFERSON CAPITAL SYSTEMS LLC Unsecured            0.00           NA             NA            0.00        0.00
JEFFERSON CAPITAL SYSTEMS LLC Unsecured          434.00        434.76         434.76           0.00        0.00
LA FITNESS                     Unsecured           0.00           NA             NA            0.00        0.00
PAYDAY LOAN STORE OF IL INC    Unsecured           0.00           NA             NA            0.00        0.00
PEOPLES GAS LIGHT & COKE CO    Unsecured      1,311.00            NA             NA            0.00        0.00
QUANTUM3 GROUP LLC             Unsecured         463.00           NA             NA            0.00        0.00
SPEEDY CASH                    Unsecured           0.00           NA             NA            0.00        0.00
STAHULAK & ASSOC               Unsecured           0.00           NA             NA            0.00        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 18-25361       Doc 26       Filed 01/24/19 Entered 01/24/19 12:43:29                   Desc Main
                                     Document Page 3 of 4



Scheduled Creditors:
Creditor                                      Claim         Claim         Claim        Principal       Int.
Name                               Class    Scheduled      Asserted      Allowed         Paid          Paid
STATE COLLECTION SERVICE        Unsecured           0.00           NA            NA            0.00        0.00
TL THOMPSON & ASSOCIATES        Unsecured           0.00           NA            NA            0.00        0.00
T-MOBILE/T-MOBILE USA INC       Unsecured      1,513.00       1,513.71      1,513.71           0.00        0.00
UNIVERSITY OF CHICAGO MED CTR   Unsecured           0.00           NA            NA            0.00        0.00
UNIVERSITY OF PHOENIX           Unsecured           0.00           NA            NA            0.00        0.00
US DEPT OF ED/GLELSI            Unsecured     49,710.00            NA            NA            0.00        0.00
VILLAGE OF CALUMET PARK         Unsecured          85.00           NA            NA            0.00        0.00
WATOR & ZAC LLC                 Unsecured           0.00           NA            NA            0.00        0.00
WOLCOTT REAL PROPERTY LLC       Unsecured           0.00      3,828.09      3,828.09           0.00        0.00


Summary of Disbursements to Creditors:
                                                             Claim           Principal                Interest
                                                           Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                       $0.00                 $0.00               $0.00
      Mortgage Arrearage                                     $0.00                 $0.00               $0.00
      Debt Secured by Vehicle                                $0.00                 $0.00               $0.00
      All Other Secured                                      $0.00                 $0.00               $0.00
TOTAL SECURED:                                               $0.00                 $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                            $0.00                 $0.00               $0.00
       Domestic Support Ongoing                              $0.00                 $0.00               $0.00
       All Other Priority                                    $0.00                 $0.00               $0.00
TOTAL PRIORITY:                                              $0.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                            $25,057.74                  $0.00               $0.00


Disbursements:

       Expenses of Administration                                   $0.00
       Disbursements to Creditors                                   $0.00

TOTAL DISBURSEMENTS :                                                                                 $0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-25361         Doc 26      Filed 01/24/19 Entered 01/24/19 12:43:29                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/24/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
